 GIORDANO CONSTRUCTION CO.47Giordano Construction Co., Employer-Petitioner andUnited Brotherhood of Carpenters and Joinersof America Local Union 1205 and San Bernar-dino, Riverside, Imperial District Council ofCarpenters, AFL-CIO.' Case 21-RM-2047May 18, 1981DECISION ON REVIEW AND ORDERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Laurie D.Halpern of the National Labor Relations Board onAugust 14, 1980. On September 16, 1980, the Re-gional Director for Region 21 issued a Decisionand Order in which he found that the existing col-lective-bargaining agreement between GiordanoConstruction Co. (hereinafter the Employer) andthe Union acted as a bar to the Employer's electionpetition. Accordingly, he dismissed the petition.Thereafter, the Employer, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, filed arequest for review of the Regional Director's deci-sion. The Board, by telegraphic order dated De-cember 4, 1980, granted the Employer's request forreview.The Board has considered the entire record inthis case with respect to the issues under reviewand makes the following findings:The Employer is a sole proprietorship engagedin the construction industry as a framing contractorin Huntington Beach, California. On June 21, 1978,the Employer and the Union became signatories toa memorandum agreement that bound them to theterms of the 1977-80 Southern California MasterLabor Agreement (hereinafter master agreement orthe contract). The master agreement, by its terms,was effective until July 7, 1980, and provided forrenewal on a year-to-year basis absent writtennotice of termination. The record reveals that nonotice of termination was submitted prior to July 7,1980, thereby resulting in a renewal of the masteragreement, effective until July 7, 1981. The masteragreement includes, inter alia, a lawful union-secu-rity clause which requires that employees becomeunion members after 8 days of employment.The Regional Director found, and we agree, thatthe June 21, 1978, contract was entered into pursu-ant to Section 8(f) of the Act inasmuch as therewas no showing that the Union represented a ma-jority of the employees of the Employer on thedate the contract was signed. Progressive Construc-tion Corp., 218 NLRB 1368 (1975). He found,therefore, that the contract could not initially serveHereinafter the Union.256 NLRB No. 10as a bar to the Employer's petition. S. S. Burford,Inc., 130 NLRB 1641 (1961).The Regional Director further found, however,that the Employer employed a permanent workforce of from 7 to 12 employees and that the Unionhad achieved majority support among such em-ployees during the term of the contract, thereby es-tablishing the Union as the exclusive representativeof the Employer's employees within the meaningof Section 9(a) of the Act.2Having found theUnion to be the Section 9(a) representative, the Re-gional Director concluded that the contract be-tween the Union and the Employer was no longerwithin the ambit of Section 8(f) but rather hadbecome "a full-fledged collective-bargaining agree-ment" to which bar qualities attach. Amado Elec-tric, Inc., 238 NLRB 37 (1978); VM ConstructionCo., Inc., 241 NLRB 584 (1979); Custom SheetMetal & Service Co., Inc., 243 NLRB 1102 (1979).In asserting that the Regional Director erred, theEmployer argues that the Union failed to establishthat it achieved the status of an exclusive repre-sentative of the employees within the meaning ofSection 9(a) and, accordingly, it asserts that thecontract remains an 8(f) agreement which cannotserve as a bar to the petition. We find merit in theEmployer's contentions.It is well established that a union, originally rec-ognized under Section 8(f), can achieve Section9(a) status in one of two ways. The first means isfor the union to demonstrate that it has achivedmajority status "among employees who make up apermament and stable work force of the employ-er." Precision Stripping, Inc., 245 NLRB 169 (1979).Where a permanent and stable work force is notemployed by the employer, however, the unioncan attain Section 9(a) status only by demonstratingmajority status of the employees employed at aparticular jobsite. Davis Industries, Inc.; Stag Con-struction, Inc.; and Add Miles, Inc., 232 NLRB 946(1977); see, generally, Hageman Underground Con-struction, et al., 253 NLRB 60 (1980).In the instant case, we note that the secondmethod of establishing Section 9(a) status, i.e., on ajobsite-by-jobsite basis, is unavailable to the Unioninasmuch as the Employer has not employed em-ployees on a jobsite since April 1980.3 As we2 The Regional Director found that the Union achieved its majoritythrough operation of the contract's union-security clause, by referrals ofunion members to the Employer from union hiring halls, and by unionbusiness agents' periodic verifications of union membership cards of theEmployer's employees working on a jobsite.3 The Employer's owner testified that he employed employees on aparticular project which began in November 1979 and continued untilMay 1980 His testimony is not. however, supported by the payroll re-cords in evidence which show work ending in April We find it unneces-sary to resolve this inconsistency as it is undisputed that no employeesContinuedGIORDANO CONSTRUCTION CO. 47 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstated in Dee Cee Floor Covering, Inc. and its AlterEgo and/or Successor, Dagin-Akrab Floor Covering,Inc., 232 NLRB 421, 422 (1977),4it is obvious thata union cannot demonstrate majority status at atime when the employer has no employees. There-fore, to demonstrate Section 9(a) status, the Unionhere must demonstrate that the Employer em-ployed a permanent and stable work force and thatit achieved majority status among the employees ofsuch a work force. Hageman Underground Con-struction, supra.As noted above, the Regional Director foundthat the Employer maintained a stable work forceof approximately 7 to 12 employees between June1976 and April 1980. He then determined that theUnion had acquired majority status among the em-ployees of that work force.5Our review of therecord reveals, however, that the Regional Direc-tor erred.The record demonstrates that between June 1978and April 1980 the Employer was engaged in workon four projects. Work on project one took placefrom June to September 1978. There followed ahiatus of approximately 11 months with work onproject two commencing in August 1979 andending in September 1979. Another hiatus followedwith work on projects three and four commencingin November 1979. Work on project three ended inJanuary 1980 and work on project four was com-pleted in April 1980.6On project one the Employer employed a totalof eight employees over a 4-month period. On pro-ject two, which commenced approximately 11months after project one was completed, a total offour employees worked on the 2-month project.Significantly, there was no carryover of any em-ployees from project one to project two.With respect to projects three and four, someambiguity exists in that the two projects over-lapped for the months of November and December1979 and January 1980. Because the records in evi-dence do not, on their face, distinguish betweenprojects, we are unable to tell on which projectemployees worked during the overlapping months,although we can conclude that employees whoworked during February through April 1980 wereemployed on project four at least during thosemonths. Despite this ambiguity, certain conclusionswere employed at the time the petition was filed (July 14, 1980) or at thetime of the hearing.4 Chairman Fanning, who originally dissented in Dee Cee FhIr ('over-ing, currently adheres to the iecws set forth therein by the majority. Seehis concurring opinion in D.4ngelo & Khan, Inc., 248 NLRB 396 (1980)5 See fn. 2, supra.6See fn. 3, supra.can be drawn. Thus, as was the case on projecttwo, no employees who were employed on projectone were carried over to either project three orfour. Three of the employees on project twoworked on project four and may also have workedon project three. More importantly, however, atotal of 24 employees who worked on project threeor four had at no previous time worked for theEmployer during the relevant period and at least 8individuals employed on project four did not workfor the Employer on projects one, two, or three.We note also that even on individual projectsthere was a lack of stability and continuity to thework force. For example, on project one, whichemployed eight individuals over a 4-month period,only one employee worked during all 4 months,two worked during 2 of the 4 months, and a major-ity of five worked during just I of the 4 months.Indeed, of the 36 individuals employed on all 4projects, a clear majority of 20 worked only duringI month with but 3 of the 36 being employed formore than half of the total number of months inwhich employees were employed.Based on the foregoing, we are unable to agreewith the Regional Director that the Employermaintained a permanent and stable work force. Ac-cordingly, in the absence of a permanent and stablework force, "the mere fact that the Union mightindeed have represented a majority of the employ-ees at [the Employer's] previous jobsites is of noconsequence inasmuch as the Union must demon-strate its majority at each new jobsite"7in order toestablish its representational status under Section9(a) and thereby convert its contract with the Em-ployer to one that possesses bar qualities. As wehave noted, however, the Employer has no on-going jobsites and has not had one since well priorto the filing of the instant petition. In short, theUnion has failed to demonstrate that it hasachieved representational status under Section 9(a)of the Act. Since it has not, the existing contractremains an agreement under Section 8(f) whichcannot bar an election petition. Accordingly, weshall order the petition reinstated.ORDERIt is hereby ordered that the petition in Case 21-RM-2047 be, and it hereby is, reinstated.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 21 for further processing consistentherewith.Dee Cee loor Covering, supra at 422.